[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
It would be a rare case in which a court would not find that an automobile, as to which an owner had signed an assignment of ownership as seller, in fact, was not sold. However this may be such a case. The court finds that there is probable cause to believe that judgment will be rendered in favor of the plaintiff in the amount of $12,000 taking into account the defendants' anticipated defenses and counterclaims based on:
1. The credibility of the witnesses
2. The inability or failure of the defendant to sufficiently CT Page 7545 corroborate his version with documentary or testimonial evidence.
3. The plaintiff's apparent, albeit peculiar, practice of signing the reverse side of certificates of title of all his vehicles.
4. The apparent improbability of many events to which the defendant Joseph Campofiore testified.
BY THE COURT, LEVIN, JUDGE